DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-3 appear somewhat confusing.  The preamble of lines 1-2 sets forth a connecting device for joining a wiper blade to a driving arm, while lines 2-3 sets forth the connecting device as comprising at least one connector secured to a wiper blade.  Such leads to confusion as to whether just the connecting device is to be claimed or some combination of the connecting device with the wiper blade is to be claimed.  If the combination is intended to be claimed, which appears so, the preamble should be changed to reflect such.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baelen (German publication 102007016479).
	The publication to Baelen discloses the invention as is claimed.  Note cited English language translation of Baelen.  Baelen discloses a wiping system (fig. 1) comprising a connecting device (16) for joining a driving arm (78) to a wiper blade (10).  The connecting device comprising at least one connector (18, 30, 66) and a cover (48, figs. 1, 5) mounted rotatably thereon via trunnions (64) and bearings (not particularly shown, but would be the space in the connector that receives such trunnions).  A pair of spaced, symmetrical holding devices (56, figs. 3, 5, 6) are provided on each side of the cover for holding the cover on the connector in at least one position (fig. 2).  Note the 
	With respect to claim 2, wherever the space on connector that receives the trunnions (64), such would define an orifice, at least as far as claimed.
	With respect to claims 5 and 9, the structure (56) of the holding devices is deemed a rib as claimed which engages a groove (72, fig. 6) in the connector.
	With respect to claim 14, note that the holding device (56) of Baelen is set forth as a pair of symmetrical holding devices (fig. 3) as claimed.

Claims 1-6, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Journee et al (US patent 6,609,267).
	The publication to Journee discloses the invention as is claimed.  Journee discloses a wiping system (fig. 1) comprising a connecting device for joining a driving arm (18) to a wiper blade (12).  The connecting device comprising at least one connector (20) secured to the blade and having a cover (40) mounted rotatably thereon via trunnions (54) and bearings (56).  At least one holding device (60, 64) is provided for holding the cover on the connector in two different positions (figs. 2 and 3).  The holding device determines the position of the cover on the connector and limits the rotation of the cover on the connector in two different directions.






	With respect to claim 2, the bearing (56) is deemed to define an orifice as claimed.
	With respect to claim 3, the holding device is deemed disposed at least partially on the bearing.  It appears the “bearing” can be defined as including adjacent structure such as rib (64).  Nothing would prohibit such, at least as far as claimed.
	With respect to claim 4, the holding device is deemed disposed at least partially around the trunnions.  It appears the holding device (60) is at least partially surrounds the trunnions (figs. 1, 2).
	With respect to claims 5 and 6, note rib (64) of the holding device that is received in spaced grooves provided on component (60) of the holding device.  Such can readily be seen in figures 2 and 3 where the cover moves between the two positions.  Note the grooves are provided on both sides of a ridge (62) of component (60).
	With respect to claim 9, note that there is a rib (62, 66) provided on the cover (40) that engages with a groove provided below the edge rib (64) of the connector (20).
	With respect to claim 10, note rib (64) on the connector and grooves defined on each side of ridge (62) of component (60) of the cover.
	With respect to claim 11, note figures 2 and 3 which show the two positions as claimed for the cover.  Note the cover extending in different directions.
.

Claims 1-5, 10-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poton (US patent application publication 2016/0059829).
	The publication to Poton discloses the invention as is claimed.  Poton discloses a wiping system (fig. 1) comprising a connecting device (1, fig. 2) for joining a driving arm (not shown but disclosed) to a wiper blade (2).  The connecting device comprising at least one connector (10) secured to the wiper blade and having a cover (30) mounted rotatably thereon via trunnions (31) and bearings (14).  A pair of spaced, symmetrical holding devices (generally 37, figs. 4, 5 and 15, fig. 3) are provided on each side of the cover for holding the cover on the connector in two different positions (para, 48).  Note closed position in figure 2.  The holding devices determine the position of the cover on the connector and limit the rotation of the cover on the connector in two different directions.  The rib (15) on the connector limits rotation of the cover in two directions by engaging hooks (40) at the bottom and engaging top (34) at the top.
With respect to claim 1, the cover of Poton is deemed rotatably mounted on an exterior of the connector as claimed.  As can clearly be seen in figure 2, the cover forms a portion of the exterior of the connector and is always visibly seen on the exterior and extends outwardly therefrom in an open position.  Thus the cover is always rotatably mounted on the exterior of the connector, at least as far as defined.  The language of rotatably mounting the cover on an exterior of the connector does not appear to impart any particular construction to the actual pivot joint between the cover and the connector.  Applicant has not particularly defined the exterior of the connector or the joint of the cover to the connector that defines structure not suggested by Poton.  Further, note 
	With respect to claim 2, the bearing (14) defines an orifice as claimed.
	With respect to claim 3, the holding device is deemed disposed at least partially on the bearing.  It appears the “bearing” can be defined as including adjacent structure such as rib (15).  Nothing would prohibit such, at least as far as claimed.
	With respect to claim 4, the holding device is deemed disposed at least partially around the trunnions.  It appears the holding device (37) at least partially surrounds the trunnions (figs. 4, 5).
	With respect to claims 5 and 10, note rib (15) of the holding device on the connector that is received in a groove defined on tongue (39) between the hook (40) and the upper surface (34).
	With respect to claim 9, note that there is a rib (62, 66) provided on the cover (40) that engages with a groove provided below the edge rib (64) of the connector (20).
	With respect to claim 10, note rib (64) on the connector and grooves defined on each side of ridge (62) of component (60) of the cover.
	With respect to claim 11, while Poton does not show the two positions, such are disclosed (para. 48).
	With respect to claim 12, note member (40) formed as an inclined wall at the end of tongue (39) that will increase the force for rotating since it elastically engages with the rib (15) as the cover moves between an open position (not shown) and the closed position of figure 2.




Allowable Subject Matter

Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 10 February 2021 have been fully considered but they are not fully persuasive.  
	Applicant’s discussion of rejections under 112(b) are noted and persuasive with respect to claim rejections set forth in the prior office action.  However, as set forth above, applicant’s amendments have created additional 112(b) deficiencies.
	Applicant’s arguments with respect to the rejection of claims by Journee are noted but not persuasive.  Applicant argues that pins (54) are received on an interior of the connector (20).  However, as set forth above, applicant has not set forth a particular pivotal joint in such a manner to distinguish from this Journee construction.  The claims only set forth that the cover is rotatably mounted on an exterior of the connector.  As can clearly be seen in figures 1 and 2, the cover forms a portion of the exterior of the connector and is always protruding outwardly from the exterior (figs. 2, 3).  Thus the cover is always rotatably mounted on the exterior of the connector, at least as far as defined.  The language of rotatably mounting the cover on an exterior of the connector does not appear to impart any particular construction to the actual pivot joint between the cover and the connector.  Applicant has not particularly defined the exterior of the connector or the joint of the cover to the connector that defines structure not suggested by Journee.  It appears the particular pivoting joint should be defined in a manner to clearly distinguish from Journee.

	Applicant’s arguments with respect to the rejection of claims by Johnson are noted and persuasive.  Since applicant has now claimed the wiper blade secured with the connector, such appears to distinguish from Johnson, which is generally directed to vehicle door hinges.
	In addition to the above, a rejection of claims as being anticipated by Baelen has been added as such appears to show the particular pivot joint argued by applicant.  As can be seen in figure 1, the cover (48) is mounted on an exterior of the connector (18, 66) with pivot pins (64) extending inwardly towards one another and into the connector.  As set forth above, Baelen includes a holding device (56) as claimed.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
24 March 2021